           Case 1:19-cv-04043-LGS Document 65 Filed 12/10/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 GOLD MEDAL PRODUCE, INC.,                                    :
                                              Plaintiff,      :   19 Civ. 4043 (LGS)
                                                              :
                            -against-                         :        ORDER
                                                              :
 HUNG DUONG, et al.,                                          :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiff Gold Medal Produce, Inc., a wholesale distributor of fruits and

vegetables, filed the instant action against Defendants Hung Duong (d/b/a GA Chinatown and

Hing Wong Meat) and Lien (“Linda”) Luong (d/b/a GA Chinatown and Hing Wong Meat) to

recover payment for unpaid produce, asserting a claim under Section 5(c) of the Perishable

Agricultural Commodities Act (“PACA”), 7 U.S.C. § 499a et seq, and a claim for “failure to pay

for goods sold.” See Dkt. No. 2. The at-issue transactions occurred in July and August 2018,

when Plaintiff alleges that Defendants placed eleven produce orders worth $51,438.00, of which

$44,619.85 remains unpaid after credits.

        WHEREAS, Plaintiff filed a motion for summary judgment pursuant to Fed. R. Civ. P.

56(c). See Dkt. No. 50. A party seeking summary judgment bears the initial burden of

explaining the basis for its motion and identifying those portions of the record which it believes

“demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). The burden then shifts to the nonmovant to produce evidence sufficient to

create a genuine issue of material fact for trial. See Fed. R. Civ. P. 56(e)(2); Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (“When the moving party has carried
          Case 1:19-cv-04043-LGS Document 65 Filed 12/10/20 Page 2 of 5




its burden under Rule 56(c), its opponent must do more than simply show that there is some

metaphysical doubt as to the material facts.” (internal footnote omitted)). In adjudicating a

motion for summary judgment, a court’s responsibility is to determine if there is a genuine issue

to be tried, and not to resolve disputed issues of fact. See Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986). A court must “view the evidence in the light most favorable to the party

opposing summary judgment, draw all reasonable inferences in favor of that party, and eschew

credibility assessments.” New York v. Mountain Tobacco Co., 942 F.3d 536, 541 (2d Cir. 2019).

       WHEREAS, no jury demand was made, and per the Amended Case Management Plan,

the case is not to be tried by a jury. See Dkt. No. 40. The factual record before the Court

consists primarily of sworn affidavits of the parties (William Taubenfeld, an officer of Gold

Medal, and Defendants Hung Duong and Linda Luong), copies of invoices, and receipts.

Defendants declined to stipulate to a summary bench trial on the summary judgment record. See

Dkt. No. 64. It is hereby

       ORDERED that Plaintiff’s motion for summary judgment is DENIED, because genuine

issues of material fact remain, including whether Defendants qualify as “dealers” under PACA

and whether Plaintiff properly preserved its trust rights.

       PACA was enacted to regulate the sale and marketing of perishable agricultural

commodities in interstate commerce. See Coosemans Specialties, Inc. v. Gargiulo, 485 F.3d

701, 705 (2d Cir. 2007). Among other things, PACA requires the licensing of all entities

qualifying as commission merchants, dealers, or brokers. See 7 U.S.C. § 499c(a). PACA also

provides growers and sellers of produce with “a self-help tool enabling them to protect

themselves against the abnormal risk of losses resulting from slow-pay and no-pay practices by

buyers or receivers of fruits and vegetables.” Coosemans Specialties, Inc., 485 F.3d at 705.



                                                  2
            Case 1:19-cv-04043-LGS Document 65 Filed 12/10/20 Page 3 of 5




Specifically, PACA establishes a floating trust over proceeds from the sale of produce received

by a “merchant, dealer, or broker,” which must be held “for the benefit of all unpaid suppliers or

sellers,” who sold the produce to the purchaser, until full payment has been made to the

sellers. See 7 U.S.C. § 499e(c)(2); accord A & J Produce Corp. v. Borough Park Food Mart

LLC, No. 17 Civ. 2337, 2018 WL 566458, at *2 (S.D.N.Y. Jan. 25, 2018). 1 To recover, a

plaintiff must demonstrate, among other elements, that “the purchaser of the perishable

agricultural commodities was a commission merchant, dealer or broker” and that “the seller

preserved its trust rights by giving written notice to the purchaser within the time provided by the

law.” A & J Produce Corp., 2018 WL 566458 at *2.

         Plaintiff has not adduced sufficient evidence such that a reasonable factfinder would be

required to conclude that Defendants meet the PACA definition of a “dealer.” The term “dealer”

“means any person engaged in the business of buying or selling in wholesale or jobbing

quantities, as defined by the Secretary, any perishable agricultural commodity in interstate or

foreign commerce.” 7 U.S.C. § 499a(b)(6). “Wholesale or jobbing quantities” are “aggregate

quantities of all types of produce totaling one ton (2,000 pounds) or more in weight in any day

shipped, received, or contracted to be shipped or received.” 7 C.F.R. § 46.2(x) (emphasis added).

Plaintiff’s sworn statement of its officer William Taubenfeld (“Taubenfeld”) that Defendants


1
    The relevant provision states in full:

         Perishable agricultural commodities received by a commission merchant, dealer, or
         broker in all transactions, and all inventories of food or other products derived from
         perishable agricultural commodities, and any receivables or proceeds from the sale of
         such commodities or products, shall be held by such commission merchant, dealer, or
         broker in trust for the benefit of all unpaid suppliers or sellers of such commodities or
         agents involved in the transaction, until full payment of the sums owing in connection
         with such transactions has been received by such unpaid suppliers, sellers, or agents.

7 U.S.C. § 499e(c)(2) (emphasis added).


                                                  3
          Case 1:19-cv-04043-LGS Document 65 Filed 12/10/20 Page 4 of 5




purchased “significant quantities” of produce from Plaintiff is insufficient to satisfy Plaintiff’s

burden on this issue. Similarly, the invoices do not conclusively show that Defendants dealt in

“wholesale or jobbing quantities.” Plaintiff also did not provide any evidence that Defendants

held a PACA license, as all dealers are required to do. Defendants, however, are incorrect that

there is no evidence bearing on this and other elements of the PACA claim.

       Plaintiff’s reply affidavit of William Taubenfeld addresses this issue stating, “[p]ersons

and entities become subject to PACA when they buy or sell more than 2000 pounds of produce

in a day, or if their annual sales volume in agricultural commodities exceeds $230,000.” This is

incorrect. To be a “dealer” subject to PACA, a person or entity must satisfy the “wholesale or

jobbing” quantity requirement, and -- if they sell solely at retail -- must have $230,000 in annual

sales. The statute in relevant part provides: “[N]o person buying any such commodity solely for

sale at retail shall be considered as a ‘dealer’ until the invoice cost of his purchases of perishable

agricultural commodities in any calendar year are in excess of $230,000.” 7 U.S.C. § 499a(b)(6).

Here, the evidence neither conclusively shows that Defendants dealt in “wholesale or jobbing”

quantities, nor that Defendants purchased the produce “solely for sale at retail.” Accordingly,

the $230,000 threshold -- and Taubenfeld’s assertion that in 2017 Defendants purchased

$494,645.60 worth of perishable agricultural commodities -- is not relevant. 2



2
  Whether Plaintiff has sold agricultural products to a “commission merchant, dealer, or broker”
also bears on this Court’s subject matter jurisdiction. See, e.g., Abraham Produce Corp. v. MBS
Bros. Inc., No. 19 Civ. 2638, 2020 WL 1329362, at *4 (E.D.N.Y. Mar. 23, 2020) (“[S]ince
PACA only imposes liability upon commission merchants, dealers, and brokers, and since [the
defendant] is none of the prior, this Court lacks subject matter jurisdiction over Plaintiff’s claims
against [the defendants]”). But where evidence on a jurisdictional issue overlaps with evidence
on the merits, a district court may “proceed to trial and make its jurisdictional ruling at the close
of the evidence.” Alliance For Envtl. Renewal, Inc. v. Pyramid Crossgates Co., 436 F.3d 82, 88
(2d Cir. 2006); accord Garcia v. Four Bros. Pizza, Inc., No. 13 Civ. 1505, 2014 WL 2211958, at
*3 (S.D.N.Y. May 23, 2014); see also Land v. Dollar, 330 U.S. 731, 739 (1947) (“[T]he District
Court has jurisdiction to determine its jurisdiction by proceeding to a decision on the merits.”).
                                                  4
          Case 1:19-cv-04043-LGS Document 65 Filed 12/10/20 Page 5 of 5




       Defendants have also demonstrated that there are genuine issues of material fact as to

whether Plaintiff preserved its trust rights by giving written notice to the purchaser within the

time provided by the law. See id. § 499e(c)(3)-(4) (providing methods by which an unpaid

supplier, seller, or agent may timely preserve the benefits of the trust). Plaintiff generally argues

that Defendants’ affidavits should be disregarded because they contain “inconsistencies and

improbabilities.” See Jeffreys v. City of New York, 426 F.3d 549, 555 (2d Cir. 2005). However,

the affidavits are not so replete with inconsistencies to warrant the rejection of all their contents.

Certain statements are not plainly incredible, like Defendant Duong’s statement that the invoices

do not look like the typical documents he received when he purchased produce from Plaintiff.

See Scott v. Harris, 550 U.S. 372, 380 (2007) (“When opposing parties tell two different stories,

one of which is blatantly contradicted by the record, so that no reasonable jury could believe it, a

court should not adopt that version of the facts for purposes of ruling on a motion for summary

judgment.”).

       Accordingly, Plaintiff’s motion for summary judgment is DENIED. A bench trial

scheduling order will issue separately.

       The Clerk of Court is respectfully directed to close Dkt. No. 50.

Dated: December 10, 2020
       New York, New York




                                                   5
